EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 30 March 2022.  

Claims 15, 16, 18-26 and 33-36 are now pending.  The Examiner acknowledges the 

amendments to claims 15, 21 and 26, as well as the cancellation of claims 17, 19 and 

27-32 and the addition of claims 33-36.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The application has been amended as follows: 

IN THE CLAIMS:

At line 5 of claim 15, “the inserting includes” has been changed to --the inserting including--.
At line 2 of claim 20, “a handle portion” has been changed to --the handle portion--.
At line 3 of claim 25, “a vaginal wall” has been changed to --the vaginal wall--.
At line 6 of claim 33, “includes” has been changed to --including--.
At line 1 of claim 36, “claim 15” has been changed to --claim 33--.  

Reasons for Allowance
Claims 15, 16, 18-26 and 33-36 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 15, 16, 18-20.
Regarding claims 15, 16 and 18-20, while the prior art teaches a method of placing an implant within a body of a patient, comprising: inserting a manipulator within a vagina of a patient, the manipulator having an elongate member and an expander, the expander defining a lumen, the elongate member being disposed within the lumen defined by the expander; disposing the implant adjacent a vaginal wall of the patient; moving the expander of the manipulator with respect to the elongate member of the manipulator to expand the vagina of the patient; and attaching the implant to the vaginal wall of the patient, the prior art of record does not teach or fairly suggest a method of placing an implant within a body of a patient as claimed by Applicant, wherein the inserting includes inserting the manipulator within the vagina of the patient such that a handle portion of the expander of the manipulator is disposed outside of the vagina of the patient and a handle portion of the elongate member of the manipulator is disposed outside of the vagina of the patient.
Regarding claims 21-26, while the prior art teaches a method of placing an implant within a body of a patient, comprising: inserting a manipulator within a vagina of a patient, the manipulator having an elongate member and an expander, the expander defining a lumen, the elongate member being disposed within the lumen defined by the expander; moving the expander of the manipulator with along a longitudinal axis of the elongate member of the manipulator to expand the vagina of the patient; and attaching the implant to the vaginal wall of the patient, the prior art of record does not teach or fairly suggest a method of placing an implant within a body of a patient as claimed by Applicant, further comprising disposing the implant adjacent a vaginal wall of the patient such that a portion of the vaginal wall is disposed within a lumen defined by the implant.
Regarding claims 33-36, while the prior art teaches a method of placing an implant within a body of a patient, comprising: inserting a manipulator within a vagina of a patient, the manipulator having an elongate member and an expander, the expander defining a lumen, the elongate member being disposed within the lumen defined by the expander; disposing the implant adjacent a vaginal wall of the patient; moving the expander of the manipulator with respect to the elongate member of the manipulator to expand the vagina of the patient; and attaching the implant to the vaginal wall of the patient, the prior art of record does not teach or fairly suggest a method of placing an implant within a body of a patient as claimed by Applicant, wherein the disposing the implant adjacent the vaginal wall of the patient includes inserting a portion of the vaginal wall into a lumen defined by the implant.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791